DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 125-138 are pending in the instant invention.  According to the Amendments to the Claims, filed September 18, 2020, claims 1-124 were cancelled and claims 125-138 were added.

Status of Priority

	This invention is a Continuation (CON) of abandoned US Application No. 15/746,913, filed January 23, 2018, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2015/077689, filed November 25, 2015, which claims priority under 35 U.S.C. § 119(a-d) to GB 1513607.0, filed July 31, 2015.

Election of Species
	An election of species is required, under 35 U.S.C. § 121, to which the claims shall be restricted if no generic claim is finally held to be allowable:
Claims 125-138, drawn to a method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p, classified in class 540, subclass 586.

NOTE: Claim 125 is generic for Group I.  If Group I is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a conjugate of formula L-(DL)p, including a detailed explanation of: (1) how the species reads upon all variables of the formula L-(DL)p, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
	The election of a species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the species are not patentably distinct, the inventor or joint inventor should submit evidence or identify any current evidence of record showing the species to be obvious variants or clearly admit on the record that the species are obvious variants.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.
	Upon the allowance of a generic claim, the inventor or joint inventor will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, the inventor or joint inventor must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
	The inventor or joint inventor is advised that a reply to this requirement must include the following: (i) an identification of the species that is elected, consonant with this requirement; and (ii) a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Invention Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624